                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
                     Civil No. 18-2633(DSD/SER)

Mark Williams,

                 Petitioner,

v.                                                 ORDER

Jeff Sessions, Attorney General,
Kirstjen Nielsen, Secretary,
Department of Homeland Security;
Peter Berg, Director, St. Paul
Field Office, Immigration and
Customs Enforcement; and Warden
of Immigration Detention Facility,

                 Respondents.



     This matter is before the court upon petitioner Mark Williams’

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

Based on a review of the file, record, and proceedings herein, and

for the following reasons, the petition is denied.



                                BACKGROUND

     On October 12, 1997, Williams entered the United States

through the port of New Orleans.            Siekert Decl. Ex. A at 2.

Williams arrived as a stowaway aboard the M/V Princess Margarita

and did not have identification.      Id.    In his initial immigration

interviews, Williams claimed that he was born on March 16, 1977, in

Liberia and was a Liberian citizen.          Id. at 3, 5.   He further

stated that his parents, Sam and Lucy Williams, were also Liberian

citizens from Monrovia and that he and his family spoke Krahn and
English. Id. at 5. Williams claimed that he attended the Maryland

primary school in Monrovia from 1984 through 1989.         Id. at 5, 15.

Williams claimed that his last permanent Liberian address was 021

Bensons Street, Monrovia.     Id. at 15.

      On October 21, 1997, Williams applied for asylum, claiming

that his life was in danger in Liberia and that the Charles Taylor

government had murdered members of his family in 1994 because of

his father’s political activities. Id. at 8. On January 16, 1998,

the Immigration Judge (IJ) granted Williams’ request for asylum.

Id. at 20.

      Williams has an extensive criminal history.         Id. at 177-78.

On October 17, 2007, Williams was convicted in North Dakota of

gross sexual imposition (GPI) and sentenced to ten years in prison.

Id. at 178.    On June 28, 2008, Williams provided a sworn statement

to   federal   immigration   officials    identifying    his   father   as

Benjamin, not James, Williams.    Id. at 69.   On August 25, 2008, the

IJ reopened Williams’ asylum proceeding because the GPI conviction

rendered him ineligible for asylum status.      Id. at 79.

      On January 30, 2014, Williams provided another sworn statement

representing that his parents were from Todee Town and Bomi County,

Liberia, not Monrovia.       Id. at 85.    Williams also claimed that

before leaving Liberia, his permanent address was 2100 Johnson

Street, not 021 Bensons Street, Monrovia.      Id.      On March 4, 2014,

Williams completed his GPI sentence and was transferred from state


                                   2
criminal custody to federal immigration custody.     Id. at 94; see

also Miner Decl. ¶ 32.

     On June 2, 2014, the IJ denied Williams’ renewed request for

asylum and his additional requests for withholding of removal and

deferral of removal under the convention against torture.    Siekert

Decl. Ex. A at 149.    The same day, the IJ ordered Williams removed

from the United States.    Id.

     On June 9, 2014, federal immigration officials contacted the

Liberian Embassy to process Williams’ removal.         Id.   at 150.

However, the Liberian Embassy was not processing repatriation

requests at that time.    Miner Decl. ¶ 34.   On September 16, 2014,

federal immigration officials released Williams on supervision

conditions because there did not appear to be a significant

likelihood of his removal to Liberia in the foreseeable future.

Id. ¶ 35; see also Siekert Decl. Ex. A at 160.

     On May 16, 2016, Williams was convicted in North Dakota of

failure to register as a sex offender and sentenced to 245 days in

prison.   Siekert Decl. Ex. A at 177.   On March 28, 2016, Williams

was convicted in North Dakota of disorderly conduct and sentenced

to 360 days in prison.    Id.

     On February 15, 2018, Williams was transferred from state

criminal custody to federal immigration custody, where he remains.

Miner Decl. ¶ 40.     On May 16, 2018, federal immigration officials

notified Williams that he would remain in immigration detention


                                   3
until removed from the United States because he was a community

threat.   Siekert Decl. Ex. A at 186.

     In mid 2018, federal immigration officials learned that the

Liberian Embassy was processing repatriation requests for Liberian

citizens, even if the Liberian citizen never held a Liberian

passport.     Miner Decl. ¶ 41.       On July 19, 2018, Williams was

interviewed by the Liberian Embassy.          Id.   On August 14, 2018, the

Liberian Embassy informed federal immigration officials that it

would not issue a travel document at that time because Williams had

tribal scars not often found in Liberia and he did not know various

common facts about Liberia. Id. ¶ 42. The Liberian Embassy opined

that Williams may be from Nigeria.            Id.     To date, the Liberian

government has not issued a final order denying Williams a travel

document.    Id.   On October 3, 2018, the Nigerian Consulate advised

federal immigration officials that there is no evidence that

Williams was Nigerian and that it would not conduct an interview or

entertain a travel document request.          Id. ¶ 48.

     On     October   5,   2018,   Williams    told    federal   immigration

officials that he actually had never attended the Maryland primary

school in Monrovia and did not speak Krahn.             Id. ¶ 52.   Williams

also stated that his family had intentionally scarred him for his

protection and identification in the event that he was separated

from them.    Siekert Decl. Ex. A at 191.




                                      4
        The same day, federal law enforcement officials listened to

two recorded jail-house telephone calls Williams placed from the

Sherburne County Jail to an unknown women and his son. Miner Decl.

¶ 54.    Williams told the women that federal immigration officials

will not be able to deport him because he was a stowaway on a ship

and there are no documents establishing his Liberian citizenship.

Id.     Williams told his son that federal immigration officials are

“stupid” and that they will have to release him after six months

because they could not establish his citizenship or nationality.

Id.

        In   October     2018,   federal       immigration   officials    obtained

information that Williams was likely a Ghanaian native and citizen

and has been lying about his Liberian background to secure asylum

status.      Id. ¶ 50.    In addition, federal immigration officials now

believe that Williams’ scars are Ghanaian tribal markings.                   Id. ¶

53. Federal immigration officials conducted a records query in the

United States Department of State’s Consular Consolidated Database

and found that in early 1997, a Ghanaian citizen named Mark

Williams completed, and had denied, a B1/B2 non-immigrant visa

application through the United States Embassy in Ghana.                  Id. ¶ 55.

The Ghanaian Mark Williams’ purported birth date is within eighteen

months of petitioner Williams’ purported birth date.                Id.      Based

on the name and similar birth date, federal immigration officials

believe that Williams may be this Ghanaian national.                     Id. ¶ 56.


                                           5
However, the denied visa application does not contain a photograph

or other biometric identifiers to confirm whether Williams is in

fact this Ghanaian national.    Id.

      The Ghanaian Embassy has been issuing travel documents for

Ghanaian citizens in federal immigration custody if there is

evidence of their citizenship, such as a birth certificate.    Id. ¶

57.   Federal immigration officials have been working with the

Ghanaian Embassy to secure Williams’ repatriation.    Id.

      In the instant petition, Williams seeks release from federal

immigration custody until he is deported. He argues that the Fifth

Amendment Due Process Clause prohibits indefinite immigration

detention pending execution of a removal order.     Williams claims

that the Liberian Embassy informed him that it cannot issue a

travel document for him in the reasonably foreseeable future.

      The government argues that Williams’ continued detention is

constitutional, and his removal to either Liberia or Ghana is

reasonably foreseeable.    The government also argues that any undue

delay in executing Williams’ removal order is attributable to

Williams repeatedly misrepresenting his background, identity, and

citizenship.



                             DISCUSSION

I.    Standard of Review

      An alien, such as Williams, challenging the legality of his


                                  6
detention may petition for a writ of habeas corpus under § 2241,

seeking immediate release.           Zadvydas v. Davis, 533 U.S. 678, 687

(2001).   “It is well established that the Fifth Amendment entitles

aliens to due process of law in deportation proceedings.”                     Reno v.

Flores, 507 U.S. 292, 307 (1993).                      Freedom from imprisonment,

government custody, detention, or other forms of physical restraint

lies at the heart of the liberty the Due Process Clause protects.

Foucha v. Louisiana, 504 U.S. 71, 80 (1992).

II.   Relevant Law

      8 U.S.C. § 1231 generally governs the process by which an

alien is to be removed after they have been ordered removed.

First, once an alien has been ordered removed, the attorney general

is required to take the alien into custody.                        8 U.S.C.        §

1231(a)(2).     The attorney general is then required to remove the

alien from the United States “within a period of 90 days.”                          8

U.S.C. § 1231(a)(1).           Under 8 U.S.C. § 1231(a)(6), the 90-day

removal   and      detention    period      may        be   extended   for   “certain

categories    of    aliens     who   have       been    ordered   removed,   namely,

inadmissible aliens, criminal aliens, aliens who have violated

their nonimmigrant status conditions, and aliens [ordered removed]

for ... national security or foreign relations reasons, as well as

... aliens ... determined ... to be a risk to the community ....”

Zadvydas, 533 U.S. at 687.           Section 1231(a)(6) does not contain an

explicit extended detention time limit, but the Supreme Court has


                                            7
held that a removal order detention period of up to six months is

“presumptively reasonable.”             Zadvydas, 533 U.S. at 701.

       Williams is currently being detained under § 1231(a)(6).

Williams’ detention pending deportation commenced on February 15,

2018, when he was transferred from state criminal custody to

federal immigration custody.                See 8 U.S.C. § 1231(a)(1)(B)(iii).

Therefore,       Williams’         immigration      detention        now    exceeds    the

presumptively reasonable six-month period.

       “After [the] six-month period has expired, an alien may seek

conditional release by providing ‘good reason to believe that there

is    no   significant        likelihood      of    removal       in    the    reasonably

foreseeable future,’ which then requires the government to ‘respond

with evidence sufficient to rebut that showing.’”                       Ahmed v. Brott,

No.    14-5000,        2015   WL     1542131,      at    *3    (D.     Minn.    Mar.   17,

2015)(quoting Zadvydas, 533 U.S. at 701).                     “The longer the alien’s

post-removal detention, the easier it is for him to satisfy his

initial       burden    ...   because       ‘what       counts    as    the    reasonably

foreseeable future shrinks as the period of prior postremoval

confinement grows.’”           Id.     (quoting Zadvydas, 533 U.S. at 701).

Courts have found no significant likelihood of removal in five

circumstances: (1) the detainee is stateless and no country will

accept him; (2) the detainee’s country of origin refuses to issue

a    travel    document;      (3)     the   United       States      does     not   have   a

repatriation agreement with the detainee’s native country; (4)


                                             8
political conditions in the detainee’s country of origin render

removal virtually impossible; and (5) the delay in issuing travel

documents warrants an inference that the documents will likely

never issue.   Id. (collecting cases).

III. Williams’ Detention

     Williams has not shown that there is no significant likelihood

of his removal in the reasonably foreseeable future. It has not

been established that Williams is stateless and that no country

will accept him.     Assuming Williams is Ghanaian, the government

offers evidence that it is working with the Ghanaian Embassy to

verify   Williams’   citizenship    and       that    the   Ghanaian    Embassy

regularly processes travel documents for its citizens.                 Assuming

Williams is Liberian, as he has steadfastly asserted, the record

shows that the Liberian Embassy has not issued a final order

denying a travel document or, like the Nigerian Consulate, stated

that it will not entertain a travel document request.              Indeed, the

record shows that the Liberian Embassy issues travel documents for

Liberian citizens, even those without a Liberian passport.                  The

Liberian   Embassy   simply   cannot        establish    Williams’     Liberian

citizenship    at   this   time   and       seeks    additional   information.

Moreover, the United States appears to have repatriation agreements

with Liberia and Ghana, and the record does not show that the

political conditions in Liberia or Ghana render removal virtually

impossible.    To the contrary, both embassies are functioning and


                                        9
working closely with federal immigration officials.                    Finally, the

delay   in   issuing      travel    documents     here    does   not    warrant   an

inference that those documents will likely never issue.

     To the extent there is delay, it is attributable to Williams’

pattern of providing contradictory if not disingenuous information

to federal immigration officials.                  When an alien refuses to

cooperate in securing his removal, or actively thwarts the removal

process,     he    can    be    detained    for   longer    than     the   Zadvydas

presumptively reasonable six-month period. Hydara v. Doe, 324 Fed.

Appx. 534 (8th Cir. 2009); Moses v. Lynch, No. 15–4168, 2016 WL

2636352, *3 (D. Minn. Apr. 12, 2016);              Lema v. INS, 341 F.3d 853,

856 (9th Cir. 2003); Pelich v. INS, 329 F.3d 1057, 1059–61 (9th

Cir. 2003); Davis v. Gonzales, 482 F. Supp. 2d 796, 800–01 (W.D.

Tex. 2006); Powell v. Ashcroft, 194 F. Supp. 2d 209, 212 (E.D.N.Y.

2002); see also 8 U.S.C. § 1231(a)(1)(C).                “The reasoning is that,

where the timing of removal is controlled by an uncooperative alien

rather than immigration officials, there is no meaningful way to

ascertain the likelihood of removal.”                Ndenge v. Gonzales, No.

07–1726, 2008 WL 682091, at *2 (D. Minn. Mar. 6, 2008) (internal

citation omitted).

     Here,    the     record     and   Williams’    conduct      raises    a   strong

suspicion that he is obstructing his removal to secure conditional

release.          Until   the    court     is   confident     that     Williams   is

participating in good-faith in the removal process, it cannot


                                           10
conclude that his post-removal order detention violates the Due

Process Clause of the Fifth Amendment.      As a result, Williams’

petition must be denied.



                            CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED that:

     1.   The petition for a writ of habeas corpus [ECF No. 1] is

denied; and

     2.   The case is dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: January 16, 2019


                                     s/David S. Doty
                                     David S. Doty, Judge
                                     United States District Court




                                11
